Exhibit 10.2

 

[ex10-2_001.jpg]

 

July 30, 2020

 

Mr. Xiaoming Hu

Chairman & CEO

Kandi Technologies Group, Inc.

Jinhua City Industrial Zone

Jinhua, China, 321016

 

Re: Exclusive Placement Agent Agreement

 

Dear Mr. Hu,

 

The purpose of this letter agreement (this “Engagement Letter” or this
“Agreement”) is to set forth the terms and conditions pursuant to which FT
Global Capital, Inc. (“FTGC” or the “Placement Agent”), shall serve as the
Exclusive Placement Agent for Kandi Technologies Group, Inc., NASDAQ: KNDI (the
“Company”), on a “best efforts” basis, in connection with any public or private
offering or other financing or capital-raising transaction of any kind (each, a
“Placement”) of unregistered or registered securities (the “Securities”) of the
Company, which may include shares (the “Shares”) of the Company’s common stock
(the “Common Stock”) or securities convertible into Shares, pursuant to a
private placement or, if registered, pursuant to a registration statement.

 

This Agreement shall become effective upon the date it is signed by the Company
(the “Effective Date”). The terms of such Placement(s) and the Securities shall
be mutually agreed upon by the Company and the investors (each, an “Investor”
and collectively, the “Investors”) and nothing herein enables the Placement
Agent to bind the Company or any Investor. This Agreement and the documents
executed and delivered by the Company and the Investors in connection with the
Placement(s) shall be collectively referred to herein as the “Transaction
Documents.” The date of each of the closings of the Placement(s) shall be
referred to herein as the “Closing Date.” The Company expressly acknowledges and
agrees that the Placement Agent’s obligations hereunder are on a reasonable
“best efforts” basis only and that the execution of this Agreement does not
constitute a commitment by the Placement Agent to purchase or to sell any
Securities and does not ensure the successful placement of any Securities or any
portion thereof. The identities of the investors to which the Placement Agent
introduces the Company shall be proprietary information of the Placement Agent
and shall not be divulged to third parties by the Company, nor used by the
Company outside the scope of the Placement Agent’s engagement as described
herein, other than as required by applicable law.

 

5 Concourse Parkway, Suite 3000, Atlanta, GA, 30328

770-350-2698 (Office), 770-353-0756 (Fax)

 

1

 

 

Section 1.  COMPENSATION AND OTHER FEES.

 

(A)  As compensation for the Placement Agent’s services hereunder, the Company
shall pay to the Placement Agent a cash placement fee upon each Closing, in an
amount equal to four point eight percent (4.8%) of the aggregate offering price
of the total amount of capital received by the Company from the sale of its
Securities during the term of this Agreement (the “Placement Agent Fee”).
Notwithstanding anything to the contrary in this Agreement, the compensation
provided for in this Agreement shall be subject to such reduction as may be
necessary for the compensation to comply with Financial Industry Regulatory
Authority (“FINRA”) Rule 5110. The Company agrees to reimburse the Placement
Agent for all travel, due diligence, legal or related expenses, up to $15, 000
in the aggregate.

 

(B)  Upon each Closing, the Company shall also grant Placement Agent, or its
designees, at the Closing warrants (the “Placement Agent’s Warrants”) to
purchase that number of Shares equal to six percent (6%) of the aggregate number
of Shares placed in the Placement (or underlying any convertible Securities sold
in the Placement, which shall be calculated based on the maximum number of
Shares that may be issued to Investors in the Offering) to the Investors,
excluding any Shares issuable upon exercise of any warrants issued in the
Placement. The Placement Agent Warrants shall have the same terms, including
anti-dilution and registration rights, as the warrants issued to the Investors
in the Placement, and shall have an exercise price equal to the higher of the
price per Share in the Offering or, if applicable, the exercise price of any
warrants issued to Investors in the Offering, subject to any limitations imposed
by FINRA Rule 5110.

 

(C)  The Placement Agent shall be entitled to a Placement Agent Fee, calculated
in the manner provided in Section 1(A) and (B), with respect to any public or
private offering or other financing or capital-raising transaction of any kind
(“Tail Financing”) to the extent that such financing or capital is provided to
the Company by investors whom the Placement Agent had contacted on behalf of the
Company, or investors “wall-crossed” by the Placement Agent in connection with
the Placement during the Term , if such Tail Financing is consummated at any
time within the 12-month period following the termination of this Agreement (the
“Tail Period”). Within 10 days after termination or expiration of this
Agreement, Placement Agent will provide a written list of such investors
Placement Agent had introduced or “wall-crossed” to the Company during the Term.

 



2

 

 

Section 2.  COMPANY REPRESENTATIONS AND WARRANTIES. The Company represents and
warrants to, and agrees with, the Placement Agent on the date hereof and on each
date on which any Securities are offered that (Sections (A)-(D) shall only be
applicable to any Placement completed on a registered basis pursuant to the
Securities Act (as defined below)):

 

(A)  The Company has filed with the Securities and Exchange Commission (the
“Commission”) a registration statement on Form S-3 (Registration File:
333-220909) under the Securities Act of 1933, as amended (the “Securities Act”),
which became effective on October 25, 2017, for the registration under the
Securities Act of the Securities. At the time of such filing and on the date
hereof, the Company met the requirements of Form S-3 under the Securities Act.
Such registration statement meets the requirements set forth in Rule
415(a)(1)(x) under the Securities Act and complies with said Rule. The Company
will file with the Commission pursuant to Rule 424(b) under the Securities Act,
and the rules and regulations (the “Rules and Regulations”) of the Commission
promulgated thereunder, a supplement to the form of prospectus included in such
registration statement relating to the placement of the Securities and the plan
of distribution thereof and has advised the Placement Agent of all further
information (financial and other) with respect to the Company required to be set
forth therein. Such registration statement, including the exhibits thereto, as
amended at the date of this Agreement, is hereinafter called the “Registration
Statement”; such prospectus in the form in which it appears in the Registration
Statement is hereinafter called the “Base Prospectus”; and the supplemented form
of prospectus, in the form in which it will be filed with the Commission
pursuant to Rule 424(b) (including the Base Prospectus as so supplemented) is
hereinafter called the “Prospectus Supplement.” Any reference in this Agreement
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the documents incorporated by reference
therein (the “Incorporated Documents”) pursuant to Item 12 of Form S-3 which
were filed under the Securities Exchange Act of 1934, as amended (the “Exchange
Act”), on or before the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be; and any reference
in this Agreement to the terms “amend,” “amendment” or “supplement” with respect
to the Registration Statement, the Base Prospectus or the Prospectus Supplement
shall be deemed to refer to and include the filing of any document under the
Exchange Act after the date of this Agreement, or the issue date of the Base
Prospectus or the Prospectus Supplement, as the case may be, deemed to be
incorporated therein by reference. All references in this Agreement to financial
statements and schedules and other information that is “contained,” “included,”
“described,” “referenced,” “set forth” or “stated” in the Registration
Statement, the Base Prospectus or the Prospectus Supplement (and all other
references of like import) shall be deemed to mean and include all such
financial statements and schedules and other information that is or is deemed to
be incorporated by reference in the Registration Statement, the Base Prospectus
or the Prospectus Supplement, as the case may be. No stop order suspending the
effectiveness of the Registration Statement or the use of the Base Prospectus or
the Prospectus Supplement has been issued, and no proceeding for any such
purpose is pending or has been initiated or, to the Company's knowledge, is
threatened by the Commission. For purposes of this Agreement, “free writing
prospectus” has the meaning set forth in Rule 405 under the Securities Act and
the “Time of Sale Prospectus” means the preliminary prospectus, if any, together
with the free writing prospectuses, if any, used in connection with the
Placement, including any documents incorporated by reference therein.

 

(B)  The Registration Statement (and any further documents to be filed with the
Commission) contains all exhibits and schedules as required by the Securities
Act. Each of the Registration Statement and any post-effective amendment
thereto, at the time it became effective, complied in all material respects with
the Securities Act and the Exchange Act and the applicable Rules and Regulations
and did not and, as amended or supplemented, if applicable, will not, contain
any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading. The Base Prospectus, the Time of Sale Prospectus, if any, and the
Prospectus Supplement, each as of its respective date, comply in all material
respects with the Securities Act and the Exchange Act and the applicable Rules
and Regulations. Each of the Base Prospectus, the Time of Sale Prospectus, if
any, and the Prospectus Supplement, as amended or supplemented, did not and will
not contain as of the date thereof any untrue statement of a material fact or
omit to state a material fact necessary in order to make the statements therein,
in light of the circumstances under which they were made, not misleading. The
Incorporated Documents, when they were filed with the Commission, conformed in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, and none of such documents, when they were filed with the
Commission, contained any untrue statement of a material fact or omitted to
state a material fact necessary to make the statements therein (with respect to
Incorporated Documents incorporated by reference in the Base Prospectus or
Prospectus Supplement), in light of the circumstances under which they were made
not misleading; and any further documents so filed and incorporated by reference
in the Base Prospectus, the Time of Sale Prospectus, if any, or Prospectus
Supplement, when such documents are filed with the Commission, will conform in
all material respects to the requirements of the Exchange Act and the applicable
Rules and Regulations, as applicable, and will not contain any untrue statement
of a material fact or omit to state a material fact necessary to make the
statements therein, in light of the circumstances under which they were made,
not misleading. No post-effective amendment to the Registration Statement
reflecting any facts or events arising after the date thereof which represent,
individually or in the aggregate, a fundamental change in the information set
forth therein is required to be filed with the Commission. There are no
documents required to be filed with the Commission in connection with the
transaction contemplated hereby that (i) have not been filed as required
pursuant to the Securities Act or (ii) will not be filed within the requisite
time period. There are no contracts or other documents required to be described
in the Base Prospectus, the Time of Sale Prospectus, if any, or Prospectus
Supplement, or to be filed as exhibits or schedules to the Registration
Statement, that have not been described or filed as required.

 



3

 

 

(C)  The Company is currently eligible to use free writing prospectuses in
connection with the Placement pursuant to Rules 164 and 433 under the Securities
Act. Any free writing prospectus that the Company is required to file pursuant
to Rule 433(d) under the Securities Act has been, or will be, filed with the
Commission in accordance with the requirements of the Securities Act and the
applicable rules and regulations of the Commission thereunder. Each free writing
prospectus that the Company has filed, or is required to file, pursuant to Rule
433(d) under the Securities Act or that was prepared by or behalf of or used by
the Company complies or will comply in all material respects with the
requirements of the Securities Act and the applicable rules and regulations of
the Commission thereunder. The Company will not, without the prior consent of
the Placement Agent, prepare, use or refer to, any free writing prospectus.

 

(D)  The Company will as promptly as practicable deliver to the Placement Agent
complete conformed copies of the Registration Statement and of each consent and
certificate of experts, as applicable, filed as a part thereof, and conformed
copies of the Registration Statement (without exhibits), the Base Prospectus,
the Time of Sale Prospectus, if any, and the Prospectus Supplement, as amended
or supplemented, in such quantities and at such places as the Placement Agent
reasonably request. Neither the Company nor any of its directors and officers
has distributed and none of them will distribute, prior to the Closing Date, any
offering material in connection with the offering and sale of the Securities
other than the Base Prospectus, the Time of Sale Prospectus, if any, the
Prospectus Supplement, the Registration Statement, copies of the documents
incorporated by reference therein and any other materials permitted by the
Securities Act.

 

(E)  There are no affiliations with any FINRA member firm among the Company’s
officers, directors or, to the knowledge of the Company, any five percent (5%)
or greater stockholder of the Company.

 

(F)  The Placement Agent shall have received on each Closing Date a written
opinion of counsel for the Company, dated the Closing Date and addressed to the
Placement Agent in form and substance satisfactory to the Placement Agent, which
shall include, without limitation, opinions related to (i) the corporate
existence of the Company and power to operate its business; (ii) the corporate
power and authority of the Company to execute all agreements and perform its
obligations related in the Placement; (iii) the ability of the Company to enter
into all agreements and perform its obligations related to the Placement without
contravening or violating (or causing the triggering of any anti-dilution or
similar provisions in) its charter documents, any other agreements or any
applicable law, regulation or rule; (iv) that any Securities (and any Common
Stock underlying such Securities) will be duly authorized, fully paid, validly
issued and non-assessable, as applicable; (v) that no approval, consent, order,
filing or notice is required to complete the Placement and for the Company to
perform its obligations in the Placement; (vi) if the Placement is being
completed pursuant to a Registration Statement, the effectiveness of the
Registration Statement and that all filings required by the Securities Act of
1933, as amended, have been made; (vii) the listing of all Common Stock included
in or underlying the Securities on any national exchange on which the Company’s
Common Stock is listed; and (viii) the Company’s status as an “investment
company” as defined in the Investment Company Act of 1940, as amended. The
Placement Agent shall also have received on each Closing Date a negative
assurance letter from counsel for the Company, dated the Closing Date and
addressed to the Placement Agent in form and substance satisfactory to the
Placement Agent.

 



4

 

 

(G)  The Placement Agent shall be entitled to rely upon any and all
representations and warranties of the Company included in the purchase
agreements entered into by the Company and the Investors in connection with the
Placement, subject to the qualifications and limitations therein, including, but
not limited to, any disclosure set forth on an applicable schedule.

 

Section 3.  REPRESENTATIONS AND WARRANTIES OF PLACEMENT AGENT. The Placement
Agent represents and warrants to the Company that: (i) it will comply with all
applicable federal laws regarding trading in securities of the Company, (ii) it
will not disclose any non-public material information of the Company without the
prior written consent of the Company during the Term for a period of one (1)
year from the termination date of this Agreement, and (iii) that it is a
registered broker-dealer in good standing with the relevant regulatory agencies.

 

Section 4.  ENGAGEMENT TERM & SURVIVAL. The term of this Agreement shall be for
a period of the earlier of six months from the Effective Date or the completion
of the Placement (the “Term”). In the event of the termination of this
Agreement, the Placement Agent’s compensation due under this Agreement will be
payable in full and the compensation payable under Section 1(A) and 1(B) will
continue for the twelve (12) month period commencing with such termination as
set forth in Section 1(C). The provisions of Sections 1, 2, 3, 4, 5, 6, 7, 9, 10
and 11 of this Agreement and Appendix A shall survive this Agreement’s
expiration or termination.

 

Section 5.  PLACEMENT AGENT INFORMATION. The Company agrees that any information
or advice rendered by the Placement Agent in connection with this engagement is
for the confidential use of the Company only in its evaluation of the Placement
and, except as otherwise required by law, the Company will not disclose or
otherwise refer to the advice or information in any manner without prior written
consent of the Placement Agent.

 

Section 6.  NO FIDUCIARY RELATIONSHIP; THIRD PARTY BENEFICIARIES. This Agreement
does not create, and shall not be construed as creating rights enforceable by
any person or entity that is not a party hereto, except those entitled hereto by
virtue of the indemnification provisions hereof. The Company acknowledges and
agrees that the Placement Agent is not and shall not be construed as a fiduciary
of the Company and that the Placement Agent shall not have any duties or
liabilities to the equity holders or the creditors of the Company or to any
other person by virtue of this Agreement or the retention of the Placement Agent
hereunder, all of which are hereby expressly waived.

 



5

 

 

Section 7.  INDEMNIFICATION. The parties agree to the terms of the Placement
Agent’s standard indemnification agreement, which is attached hereto as Appendix
A and incorporated herein by reference.

 

Section 8.  ANNOUNCEMENTS. The Company grants to the Placement Agent the right
to place customary announcement(s) of the Placement in certain newspapers and to
mail announcement(s) to persons and firms selected by Placement Agent, at the
Placement Agent’s expense, subject to the Company’s prior approval, which shall
not be unreasonably withheld.

 

Section 9.  GOVERNING LAW. This Agreement will be governed by, and construed in
accordance with, the laws of the State of Georgia applicable to agreements made
and to be performed entirely in such State. This Agreement may not be assigned
by either party without the prior written consent of the other party. This
Agreement shall be binding upon and inure to the benefit of the parties hereto,
and their respective successors and permitted assigns. Any right to trial by
jury with respect to any dispute arising under this Agreement or any transaction
or conduct in connection herewith is waived. Any dispute arising under this
Agreement may be brought into the courts of the State of Georgia located in
Fulton County or into the Federal Court located in Atlanta, Georgia and, by
execution and delivery of this Agreement, the Company hereby accepts for itself
and in respect of its property, generally and unconditionally, the jurisdiction
of aforesaid courts. Each party hereto hereby irrevocably waives personal
service of process and consents to process being served in any such suit, action
or proceeding by delivering a copy thereof via overnight delivery (with evidence
of delivery) to such party at the address in effect for notices to it under this
Agreement and agrees that such service shall constitute good and sufficient
service of process and notice thereof. Nothing contained herein shall be deemed
to limit in any way any right to serve process in any manner permitted by law.
If either party shall commence an action or proceeding to enforce any provisions
of this Agreement, then the prevailing party in such action or proceeding shall
be reimbursed by the other party for its reasonable attorneys' fees and other
costs and expenses incurred with the investigation, preparation and prosecution
of such action or proceeding.

 

Section 10.  ENTIRE AGREEMENT/MISC. This Agreement embodies the entire agreement
and understanding between the parties hereto, and supersedes all prior
agreements and understandings, relating to the subject matter hereof. If any
provision of this Agreement is determined to be invalid or unenforceable in any
respect, such determination will not affect such provision in any other respect
or any other provision of this Agreement, which will remain in full force and
effect. This Agreement may not be amended or otherwise modified or waived except
by an instrument in writing signed by each of the Placement Agent and the
Company. The representations, warranties, agreements and covenants contained
herein shall survive the closing of the Placement and delivery and/or exercise
of the Securities, as applicable. This Agreement may be executed in two or more
counterparts, all of which when taken together shall be considered one and the
same agreement and shall become effective when counterparts have been signed by
each party and delivered to the other party, it being understood that both
parties need not sign the same counterpart. In the event that any signature is
delivered by facsimile transmission or a .pdf format file, such signature shall
create a valid and binding obligation of the party executing (or on whose behalf
such signature is executed) with the same force and effect as if such facsimile
or .pdf signature page were an original thereof.

 



6

 

 

Section 11.  NOTICES. Any and all notices or other communications or deliveries
required or permitted to be provided hereunder shall be in writing and shall be
deemed given and effective on the earliest of (a) the date of transmission, if
such notice or communication is delivered via facsimile at the facsimile number
specified on the signature pages attached hereto prior to 6:30 p.m. (Atlanta,
Georgia time) on a business day, (b) the next business day after the date of
transmission, if such notice or communication is delivered via facsimile at the
facsimile number on the signature pages attached hereto on a day that is not a
business day or later than 6:30 p.m. (Atlanta, Georgia time) on any business
day, (c) the business day following the date of mailing, if sent by U.S.
nationally recognized overnight courier service, or (d) upon actual receipt by
the party to whom such notice is required to be given. The address for such
notices and communications shall be as set forth on the signature pages hereto.

 

Please confirm that the foregoing correctly sets forth our agreement by signing
and returning an executed copy of this Agreement to FTGC.

 

  FT GLOBAL CAPITAL, INC.           By:       Name:  Patrick J.  Ko     Title:
President

 

  Address for notice:   FT Global Capital, Inc.   5 Concourse Parkway, Suite
3000   Atlanta, GA, 30328   Fax: 770-353-0756   Email: pko@ftglobalcap.com

 

Accepted and Agreed to as of   the date first written above:           By:      
Name:  Xiaoming Hu     Title: Chairman & CEO  

 

Address for notice:

Kandi Technologies Group, Inc.

Jinhua City Industrial Zone

Jinhua, China, 321016

Fax:

 

7

 

 

APPENDIX A - - INDEMNIFICATION PROVISIONS

 

(A) The Company agrees to indemnify and hold harmless the Placement Agent and
its affiliates and their respective officers, directors, employees, agents,
counsel, advisers and consultants, and any persons controlling the Placement
Agent or any of its affiliates within the meaning of Section 15 of the
Securities Act of 1933 or Section 20 of the Securities Exchange Act of 1934 (the
Placement Agent and each such other person or entity being referred to herein as
an “Indemnified Person”), from and against all claims, liabilities, losses or
damages (or actions in respect thereof) or other expenses (and further agrees to
advance all expenses) which (A) are related to or arise out of (i) actions taken
or omitted to be taken (including any untrue statements made or any statements
omitted to be made) by the Company or its respective affiliates in connection
with this Agreement, the Placement or which affect the Placement or (ii) actions
taken or omitted to be taken by an Indemnified Person with the consent or in
conformity with the actions or omissions of the Company or their respective
affiliates in connection with this Agreement, the Placement or which affect the
Placement or (iii) any investigation, litigation, or inquiry by a regulatory or
self-regulatory agency or authority involving the Company or any transaction
arising under any agreements between the Company and the Placement Agent or (B)
are otherwise related to or arise out of the Placement Agents’ activities on
behalf of the Company or its respective affiliates pursuant to this Agreement or
(C) in any way involving or alleged to involve the Company, any Placement or any
Securities. The Company will not be responsible, however, for any losses,
claims, damages, liabilities or expenses pursuant to clause (B) of the preceding
sentence which are finally judicially determined to have resulted solely from
such Indemnified Person’s gross negligence or willful misconduct. In addition,
the Company agrees to advance (and in the absence of advancement required
hereunder) to promptly reimburse each Indemnified Person for all reasonable
out-of-pocket expenses (including fees and expenses of counsel) as they are
incurred by such Indemnified Person in connection with investigating, preparing,
conducting or defending any such action or claim, whether or not in connection
with litigation in which any Indemnified Person is a named party, or in
connection with enforcing the rights of such Indemnified Person under this
Agreement, including the costs of any claims asserted by an Indemnified Person
against any indispensable party or by way of a counterclaim in any litigation
within the scope of this provision. The Company agrees to advance such expenses
incurred by an Indemnified Person pursuant to which indemnity may be sought
hereunder within thirty (30) days after receipt by the Company of a statement
requesting such advances from time to time, whether prior to or after final
disposition of any proceeding. Such advances shall be unsecured and interest
free and without regard to the Indemnified Person’s ultimate entitlement to
indemnification under the other provisions of this Agreement. Indemnified
Persons shall be entitled to continue to receive advancement of expenses
pursuant to this section unless and until the matter of an Indemnified Person’s
entitlement to indemnification hereunder has been finally adjudicated by court
order or judgment from which no further right of appeal exists. Each Indemnified
Person undertakes to repay such amounts advanced only if and to the extent that,
it ultimately is determined that the Indemnified Person is not entitled to be
indemnified by the Company under the provisions of this Agreement.

 

 

5 Concourse Parkway, Suite 3000, Atlanta, GA, 30328

770-350-2698 (Office), 770-353-0756 (Fax)

 



8

 

 

(B) Promptly after receipt by the Placement Agent of notice of any claim or the
commencement of any action or proceeding with respect to which the Placement
Agent is entitled to indemnity hereunder, the Placement Agent will notify the
Company in writing of such claim or of the commencement of such action or
proceeding, and the Company will assume the defense of such action or proceeding
and will employ counsel reasonably satisfactory to the Placement Agent and will
pay the reasonable fees and expenses of such counsel. Notwithstanding the
preceding sentence, the Placement Agent will be entitled to employ counsel
separate from counsel for the Company and from any other party in such action if
counsel for the Placement Agent determines that to do so would be in the best
interests of the Placement Agent. In such event, the reasonable fees and
disbursements of no more than one such separate counsel will be paid by the
Company. The Company will have the exclusive right to settle the claim or
proceeding at its sole expense provided that the Company obtains a full and
unconditional release of any claims against the Placement Agent and the
Indemnified Persons from all liability on claims that are the subject matter of
such proceeding and does not include a statement as to or an admission of fault,
culpability or a failure to act by or on behalf of Placement Agent or any
Indemnified Person.

 

(C) The Company and the Placement Agent and any Indemnified Persons agree to
notify each other promptly of the assertion of any claim or the commencement of
any action or proceeding relating to a transaction contemplated by this
engagement letter.

 

(D) If for any reason the foregoing indemnity is unavailable to the Placement
Agent or insufficient to hold the Placement Agent harmless, then the Company
shall contribute to the amount paid or payable by the Placement Agent as a
result of such losses, claims, damages or liabilities in such proportion as is
appropriate to reflect not only the relative benefits received by the Company on
the one hand and the Placement Agent on the other, but also the relative fault
of the Company on the one hand and the Placement Agent on the other that
resulted in such losses, claims, damages or liabilities, as well as any relevant
equitable considerations. The amounts paid or payable by a party in respect of
losses, claims, damages and liabilities referred to above shall be deemed to
include any legal or other fees and expenses reasonably incurred in defending
any litigation, proceeding or other action or claim. Notwithstanding the
provisions hereof, the Placement Agent’s share of the liability hereunder shall
not be in excess of the amount of fees actually received by Placement Agent
under this engagement letter (excluding any amounts received as reimbursement of
expenses incurred by Placement Agent).

 

(E) These indemnification provisions shall remain in full force and effect
whether or not the transaction contemplated by this Agreement is completed and
shall survive the termination of this Agreement, and shall be in addition to any
liability that the Company might otherwise have to any indemnified party under
this engagement letter or otherwise.

 

9

 

